

Exhibit 10.1


DESCRIPTION OF AMENDMENT TO EMPLOYMENT LETTER
On September 19, 2017, an original offer letter was provided to Raymond
Matsumoto. The summary below represents the understanding of the parties as of
July 1, 2019 with respect to employment of Mr. Matsumoto:
•Base compensation: $300,000 per year, reviewed annually;
•Annual bonus target of 155% of annual salary payable in cash and restricted
stock units of common stock of Axos Financial, Inc. ("RSUs") with performance
evaluated and bonus paid semi-annually. The RSUs granted for bonus will vest
over future employment service, generally within three years, and the mix of
cash and RSUs may change at the discretion of the CEO or the Board.
•Three weeks of annual vacation per year;
•Eligible to join Axos medical, dental, 401(k) and other benefit plans.



